700 So. 2d 388 (1997)
Richard Dewey LARSON a/k/a Duane Hatnenn, Appellant,
v.
STATE of Florida, Appellee.
No. 95-4435.
District Court of Appeal of Florida, First District.
July 29, 1997.
Spiro T. Kypreos, Pensacola, for Appellant.
Robert A. Butterworth, Attorney General, Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PADOVANO, Judge.
Richard Dewey Larson, the defendant, appeals his conviction of manslaughter with a weapon and his departure sentence of fifteen years in the Department of Corrections. We find no error in the conviction but we must remand the case for resentencing because the trial court did not make contemporaneous written findings in support of the departure sentence. Ree v. State, 565 So. 2d 1329 (Fla.1990); State v. Colbert, 660 So. 2d 701 (Fla.1995). On remand, the trial court must impose a guideline sentence. Pope v. State, 561 So. 2d 554 (Fla.1990). We reject the state's argument that this issue was not preserved for review. The sentence was imposed before July 1, 1996, the effective date of section 924.051, Florida Statutes, at a time when an unpreserved sentencing error could be raised on appeal if the error was apparent from the face of the record.
Affirmed in part and reversed in part.
MINER and LAWRENCE, JJ., concur.